


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
UNDER THE PROVISIONS OF
THE CONVERGYS CORPORATION
2008 LONG TERM INCENTIVE PLAN, AS AMENDED


Pursuant to the provisions of the Convergys Corporation 2008 Long Term Incentive
Plan, as amended (the “Plan”), the Compensation and Benefits Committee of the
Board of Directors of Convergys Corporation (the “Compensation Committee”) has
granted you a performance-based restricted stock unit award (the “Award”), on
and subject to the terms of the Plan and your agreement to the terms, conditions
and restrictions of this agreement (the “Agreement”). Your Award is intended to
qualify as “performance-based compensation” within the meaning of Section
162(m)(4)(C) of the Internal Revenue Code of 1986, as amended (the “Code”), and
this Agreement shall be interpreted and administered in accordance with such
intent.


1.
Earning of Award - Initial Performance Objective.



a. Subject to potential reduction by the Compensation Committee pursuant to
Section 2 hereof, if the cumulative Unadjusted EBITDA of Convergys Corporation
(the “Company”) for the period commencing ________and ending ________ (the
“Performance Period”) equals or exceeds ________ (the “Initial Performance
Objective”), then the Company shall credit to your account a number of common
shares, without par value, of the Company (“Shares”) equal to _____% of the
target number of Shares indicated on your Notice of Performance-Based Restricted
Stock Unit Award form (“Notice of Award”), or such lesser number of Shares as
may be determined by the Compensation Committee, in its discretion, in
accordance with Section 2 hereof.


b. For purposes of this Agreement, the Company defines “Unadjusted EBITDA” as
income (or loss) from continuing operations, net of tax, plus depreciation and
amortization (including asset impairments), plus interest expense and plus
income tax expense, each as defined under generally accepted accounting
principles in the United States and as reported in the Company's annual report.


c. Following the end of the Performance Period, the Compensation Committee shall
certify in writing whether the Initial Performance Objective set forth in this
Section 1 has been achieved, the number of Shares, if any, credited to your
account in accordance with this Agreement and the dollar amount of dividend
equivalents, if any, payable to you in accordance with Section 7 of this
Agreement. Except as otherwise provided pursuant to Section 5(a) or 5(c) of this
Agreement, if the Compensation Committee determines that the Initial Performance
Objective set forth in this Section 1 has not been achieved for the Performance
Period, then this Award shall be automatically forfeited, and no Shares or
dividend equivalents shall be payable hereunder.


2.
Compensation Committee Discretion to Reduce Award - Additional Performance
Objectives.

  
a.     Notwithstanding Section 1 hereof, the actual number of Shares credited to
your Account pursuant to this Agreement may be reduced by the Compensation
Committee in its sole and absolute discretion below the number of Shares, if
any, earned based upon achievement of the Initial Performance Objective
(including a reduction to zero), based on such factors as the Compensation
Committee determines to be appropriate, including the additional performance
objectives to be established pursuant to this Section 2 and set forth in
Attachment A hereto, as amended from time to time and as set forth on the
website of the Company's third party plan administrator (“Attachment A”).






--------------------------------------------------------------------------------




b.     During the first ninety (90) days of each calendar year during the
Performance Period, the Compensation Committee shall establish additional
performance objectives for each such calendar year (at threshold, target,
maximum and such intermediate levels as determined by the Compensation
Committee) based on the Company's achievement of specified levels of adjusted
diluted earnings per share from continuing operations (“EPS”) for each such
calendar year, as determined by the Compensation Committee in its sole and
absolute discretion, provided that the “threshold” performance objective for
each such calendar year shall be equal to the Company's actual EPS for the
immediately preceding calendar year. The additional performance objectives
established by the Compensation Committee pursuant to this Section 2(b) shall be
set forth in Attachment A.


c.     It is the current intention of the Compensation Committee that it will
exercise its discretion to reduce the number of Shares, if any, to be credited
to your account under this Agreement based upon the extent to which the Company
achieves the cumulative annual EPS objectives for the three years during the
Performance Period, as determined in accordance with the performance matrix set
forth in Attachment A. Notwithstanding the foregoing, the Compensation Committee
reserves the right to deviate from such approach and may exercise its discretion
to reduce the number of Shares, if any, to be credited to your account under
this Agreement based on such other factors as the Compensation Committee, in its
sole and absolute discretion, determines to be appropriate.


d.     The Compensation Committee may, in its sole and absolute discretion,
modify the additional performance objectives established pursuant to this
Section 2, or the related threshold, target and maximum achievement levels, in
whole or in part, as the Compensation Committee deems appropriate and equitable
to reflect a change in the business, operations, corporate structure or capital
structure of the Company or its affiliates, the manner in which the Company and
its affiliates conduct business, or other events or circumstances.


e.    Following the end of the Performance Period, the Compensation Committee
shall certify in writing the extent to which the number of Shares, if any,
earned pursuant to Section 1 hereof shall be reduced pursuant to this Section 2
and the final number of Shares (and final amount of cash dividend equivalents),
if any, payable to you pursuant to this Agreement.


3.Delivery of Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, following the end of the Performance
Period and the Compensation Committee's certifications pursuant to Sections 1(c)
and 2(e) hereof, the Company shall deliver to you the number of Shares, if any,
determined by the Compensation Committee to be payable to you pursuant to this
Agreement (and pay to you in cash the amount of dividend equivalents, if any,
determined by the Compensation Committee to be payable to you pursuant to
Section 7 of this Agreement), which delivery of Shares (and payment of dividend
equivalents) shall occur on or prior to _________, provided that you remain
continuously employed by the Company and its affiliates until the date of such
delivery (the “Vest Date”).


4.Forfeiture of Award.


a. Your right to receive Shares that are the subject of this Award that have not
yet been delivered (and any dividend equivalents that have not yet been paid),
shall be forfeited automatically and without further notice if you cease to be
an employee of the Company and its affiliates prior to the Vest Date for any
reason other than death, Disability, Retirement or involuntary termination
without Cause. For purposes of this Agreement:




--------------------------------------------------------------------------------




(i)“Disability” has the same meaning as in the Company's long-term disability
plan;
(ii)“Retirement” means termination of employment after (I) attaining age 55 and
completing at least ten years of service with the Company or any of its
subsidiaries or (II) completing thirty years of service with the Company or any
of its subsidiaries; and
(iii) “Cause” means a determination by the Company that you have been involved
in fraud, misappropriation, embezzlement, commission of a crime or an act of
moral turpitude, or have violated the Code of Business Conduct, recklessly or
willfully injured an employee, company property, business, or reputation, or
have acted recklessly in the performance of your duties.


b.
If the Company determines that you engaged in any Detrimental Activity during
your employment with Convergys Corporation or during the two-year period
following the termination of such employment for any reason, (i) to the extent
the Shares (and dividend equivalents) subject to this Award have not yet been
delivered, your right to receive such Shares (and dividend equivalents) shall be
forfeited and (ii) to the extent that Shares (and dividend equivalents) have
been delivered to you pursuant to this Award, the Company, in its sole
discretion, may require you to pay back to it an amount equal to the income
recognized for federal income tax purposes, as reflected on form W-2, by reason
of the issuance of such Shares (and dividend equivalents) to you, provided that
such Shares (and dividend equivalents) were delivered within the six-month
period immediately preceding the termination of your employment or at any time
following your termination of employment. For purposes of this Section 4(b),
“Detrimental Activity” shall include: (1) disclosing proprietary, confidential
or trade secret information; (2) becoming involved in any business activity in
competition with Convergys Corporation in the geographical area where Convergys
Corporation is engaged in such business activity; (3) interfering with Convergys
Corporation's relationships with any person or entity or attempting to divert or
change any such relationship to the detriment of Convergys Corporation or the
benefit of any other person or entity; (4) failing to disclose and assign to
Convergys Corporation any ideas, inventions, discoveries and other developments
conceived by you during your employment, whether or not during working hours,
which are within the scope of or related to Convergys Corporation's existing or
planned business activities; (5) disparaging or acting in any manner which may
damage the business of Convergys Corporation or which would adversely affect the
goodwill, reputation or business relationships of Convergys Corporation; (6)
inducing any employee of Convergys Corporation to terminate his or her
employment relationship with Convergys Corporation; (7) taking or retaining
without authorization any property of Convergys Corporation; or, (8)
intentionally or fraudulently providing any inaccurate information causing any
financial reports of Convergys Corporation to have to be restated or reported.
Convergys Corporation shall be entitled to set-off against any payment called
for under this paragraph any amount otherwise owed to you by the Company,
provided that such set-off may only be made at the time the amount otherwise
owed to you would normally be paid to you. Nothing in this Section is intended
to supersede or otherwise affect any Non-Disclosure and Non-Competition
agreement or other employment-related agreement between you and Convergys
Corporation. References to Convergys Corporation in this paragraph shall include
all direct and indirect subsidiaries of Convergys Corporation.





--------------------------------------------------------------------------------




5.    Certain Events During the Performance Period.
a.
If you cease to be an employee of the Company and its affiliates after this
Award was granted to you and prior to the end of the Performance Period due to
death or Disability, then (i) the number of Shares that are covered by this
Award shall be automatically reduced to a number of Shares (the “Adjusted
Shares”) that bears the same ratio to the target number of Shares indicated on
your Notice of Award as (A) the number of days from the first day of the
Performance Period through the date your employment terminates bears to (B)
1095, and (ii) notwithstanding Section 1 hereof, the Adjusted Shares will be
delivered within 30 days following the date your employment terminates (together
with dividend equivalents as provided pursuant to Section 7 of this Agreement),
except as otherwise provided pursuant to Section 11 below. The remaining Shares
shall be forfeited automatically and without further notice as of the date of
your termination.

b.
If you cease to be an employee of the Company and its affiliates after this
Award was granted to you and prior to the end of the Performance Period due to
Retirement or involuntary termination without Cause, then (i) the number of
Shares that are covered by this Award shall be automatically reduced to the
Adjusted Shares, and (ii) provided that the Company achieves the Initial
Performance Objective set forth in Section 1 hereof for the Performance Period,
you shall be credited with a number of Shares equal to ____% of the Adjusted
Shares, or such lesser number of Shares as may be determined by the Compensation
Committee, in its discretion, in accordance with Section 2 of this Agreement,
which discretion the Compensation Committee intends to exercise based upon the
Company's achievement of the cumulative annual EPS objectives for the three
years during the Performance Period. If the Initial Performance Objective is
achieved for the Performance Period, any Shares determined not to be payable to
you by the Compensation Committee after the exercise of its discretion pursuant
to Section 2 hereof shall be forfeited automatically and without further notice.
Shares earned, if any, pursuant to the provisions of this section 5(b) will be
delivered following the end of the Performance Period and the Compensation
Committee's certifications pursuant to Sections 1(c) and 2(e) hereof and on or
prior to ________ (together with dividend equivalents as provided pursuant to
Section 7 of this Agreement), except as otherwise provided pursuant to
Section 11 below.

c.
If, prior to the end of the Performance Period and while you are employed by the
Company and its affiliates, a Change of Control of the Company occurs, then (i)
the number of Shares that are covered by this Award shall be automatically
reduced to a number of Shares (the “COC Adjusted Shares”) that bears the same
ratio to the target number of Shares indicated on your Notice of Award as (A)
the number of days from the first day of the Performance Period through the date
of the Change of Control bears to (B) 1095, and (ii) notwithstanding Section 1
hereof, the COC Adjusted Shares will be delivered within 30 days following the
date of the Change of Control (together with dividend equivalents as provided
pursuant to Section 7 of this Agreement), except as otherwise provided pursuant
to Section 11 below. The remaining Shares shall be forfeited automatically and
without further notice as of the date of the Change of Control.

6.    Rights as a Shareholder. You shall not have any rights as a shareholder of
the Company with respect to any Shares that may be deliverable hereunder unless
and until such Shares have been delivered to you.




--------------------------------------------------------------------------------




7.    Dividend Equivalents. At the same time that any Shares are delivered to
you pursuant to this Agreement, the Company shall pay dividend equivalents to
you in cash, in an amount equal to the aggregate cash dividends that you would
have received had you been the actual owner, from _________ through the date of
distribution of Shares, of the number of Shares, if any, actually distributed to
you pursuant to this Agreement. Your right to receive any dividend equivalents
pursuant to this Agreement shall be subject to the same terms, conditions and
restrictions (including forfeiture restrictions) as your right to receive the
related Shares. In no event will any interest or earnings be credited on the
amount of dividend equivalents, if any, payable to you pursuant to this
Agreement.
8.    Transferability. Your right to receive any Shares (and dividend
equivalents) shall not be transferable or assignable by you other than by will
or by the laws of descent and distribution.
9.    Tax Withholding. To the extent the Company or any affiliate is required to
withhold any taxes in connection with the delivery of Shares under this
Agreement, then the Company or affiliate (as applicable) shall retain a number
of Shares otherwise deliverable hereunder with a value equal to the required
withholding (based on the fair market value of the Shares on the date of
delivery); provided that in no event shall the value of the Shares retained
exceed the minimum amount of taxes required to be withheld or such other amount
that will not result in a negative accounting impact. If the Company or any
affiliate is required to withhold any taxes other than in connection with the
delivery of Shares under this Agreement (including such taxes as may be required
to be withheld in connection with the payment of dividend equivalents), then the
Company or affiliate (as applicable) shall have the right in its sole discretion
to (a) withhold such required tax withholding from dividend equivalents paid
under this Agreement, (b) require you to pay or provide for payment of the
required tax withholding, or (c) deduct the required tax withholding from any
amount of salary, bonus, incentive compensation or other amounts otherwise
payable in cash to you (other than deferred compensation subject to Section 409A
of the Code).
10.    No Employment Contract. Nothing contained in this Agreement shall confer
upon you any right with respect to continuance of employment by the Company or
any subsidiary, nor limit or affect in any manner the right of the Company or
any subsidiary to terminate your employment or adjust your compensation.
11.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Shares shall not be
delivered if the delivery thereof would result in a violation of any such law.
This Award is intended to be exempt from the provisions of Section 409A of the
Code as a short term deferral or to be compliant with Section 409A of the Code.
This Award shall be construed, administered, and governed in a manner that
effects such intent, provided that the Company does not represent or guarantee
that any particular federal or state income, estate, payroll, or other tax
consequences will occur because of this Award and the compensation provided
hereunder. To the extent required to comply with Section 409A of the Code, (a)
any delivery of Shares (and payment of dividend equivalents) to a “specified
employee” within the meaning of Treasury Regulation Section 1.409A-1(i) (or any
successor thereto) on account of termination of employment shall be made no
earlier than six months after the date of termination; (b) termination of
employment shall not be considered to occur until there is a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h) (1)(ii),
where the employee's services permanently decrease to less than 50% of the
average level of services performed over the preceding 36 month period; and (c)
delivery of Shares (and payment of dividend equivalents) on account of a Change
of Control shall occur upon a Change of Control that constitutes a “change in
the ownership”, a “change in effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code.




--------------------------------------------------------------------------------




12.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect your rights under
this Agreement without your consent.
13.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
14.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Compensation Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of this Award.
15.    Successors and Assigns. Without limiting Section 8 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.
16.    Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.








